DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on July 19, 2021.  Claims 1 – 15 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 6, 13, 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 9,296,442 B2) to van Balveren et al., in view of (U.S. Patent Number 4,174,795) to Jackson et al.
Regarding claim 1, van Balveren et al., discloses the vehicle frame portion (2A & 2B); and 
the carrier element (3) configured to be connected to the vehicle frame portion (2A & 2B) in a manner permitting relative movement (i.e. Slide Adjustments via (82A & 82B) in Figures 1 & 3) between the carrier element (3) and the vehicle frame (2A & 2B) during operation of the motor vehicle (See Column 3, lines 54 – 64), the carrier element (3) extending transversely with respect to the longitudinal direction of the vehicle frame portion (2A & 2B).
However, van Balveren et al., does not disclose the lateral left-hand end configured to be connected to the left-hand luggage container and the lateral right-hand end configured to be connected to the right-hand luggage container.
Jackson et al., teaches the carrier element (i.e. Horizontal Platform Plates in Figure 2) having the lateral left-hand end (26) configured to be connected to the left-hand luggage container (i.e. Left (52) in Figures 1, 2 & 3) and the lateral right-hand end (24) configured to be connected to the right-hand luggage container (i.e. Right (52) in Figures 1, 2 & 3). 
configured to be connected to the left-hand luggage container and the lateral right-hand end configured to be connected to the right-hand luggage container as taught by Jackson et al., with the connecting arrangement of van Balveren et al., in order to store and transport personal, recreational, heavy or various items and / or equipment.

Regarding claim 2, van Balveren et al., as modified by Jackson et al., discloses wherein the carrier element (i.e. Horizontal Platform Plates in Figure 2) includes the lateral carrying arm (i.e. Top Left Side End Portion of Horizontal Platform Plate in Figure 2) at the lateral left-hand end (26) and the lateral carrying arm (i.e. Top Right Side End Portion of Horizontal Platform Plate in Figure 2) at the lateral right-hand end (24), each of the lateral carrying arms (i.e. Top Left & Right Side End Portions of Horizontal Platform Plate in Figure 2) being configured to be connected to respective ones of the left-hand and right-hand luggage containers (i.e. Left (52) in Figures 1, 2 & 3), and at least one transverse member (28 & 30) connecting the lateral carrying arms (i.e. Top Left & Right Side End Portion of (Horizontal Platform Plate) in Figure 2) to one another.  

Regarding claim 3, van Balveren discloses the carrier element (3) is the rectangular-shaped or the trapezoidal frame element (See Figures 1 & 2).
Furthermore, van Balveren in view of Jackson et al., discloses wherein the lateral carrying arms (i.e. Top Left & Right Side End Portions of Horizontal Platform Plate in 

Regarding claim 4, van Balveren et al., discloses wherein the relative movement (i.e. Slide Adjustments via (82A & 82B) in Figures 1 & 3) is the translational movement transversely with respect to the longitudinal direction of the vehicle frame portion (2A & 2B).  

Regarding claim 5, van Balveren et al., discloses wherein the carrier element (3) is connected to the vehicle frame portion (2A & 2B) by the plurality of bearing points (9), and each of the bearing points (9) have the guide portion (8) configured to guide the translational movement (See Figures 1 & 3).

Regarding claim 6, van Balveren et al., discloses wherein the carrier element (3) is connected in translationally displaceable fashion to the rail elements (i.e. Left & Right (5) in Figure1) by plain bearings (71) (See Figure 1).  
Furthermore, van Balveren et al., as modified by Jackson et al., discloses further comprising: at least two rail elements (i.e. Left & Right Sides of (26 & 24) in Figures 2, 3 & 4) aligned with respect to the longitudinal direction of the vehicle frame portion (22).
However, van Balveren et al., as modified by Jackson et al., does not explicitly disclose at least two rails elements aligned transversely with respect to the longitudinal direction of the vehicle frame portion.
transversely with respect to the longitudinal direction of the vehicle frame portion, wherein the carrier element is connected in translationally displaceable fashion to the rail elements by plain bearings, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 13, van Balveren et al., as modified by Jackson et al., discloses wherein the lateral carrying arms (i.e. Top Left & Right Side End Portions of Horizontal Platform Plate in Figure 2) each include at least one hook-in portion (64) configured for detachable hooking-in (i.e. via (58, 60 & 62) in Figures 2 & 3) of the respective luggage container (52) (See Figures 2 & 3). 
 
Regarding claim 14, van Balveren et al., as modified by Jackson et al., discloses the connecting arrangement (48, 50 & 54) in Figure 3) for fastening of lateral luggage containers (i.e. Left & Right (52) in Figures 1, 2 & 3) to the motor vehicle (i.e. Bicycle) in accordance with claim 1 (See Column 4, lines 3 – 13) (See Figure 2).  

Regarding claim 15, van Balveren et al., as modified by Jackson et al., discloses the rigid fastening projection (44 & 46) at each of the left side and the right side of the frame of the vehicle (i.e. Bicycle) which includes the vehicle frame portion (22), wherein each of the rigid fastening projections (44 & 46) is configured to receive the respective configured to cooperate with lower regions of the respective left-hand luggage container and right-hand luggage container (i.e. Left & Right (52) in Figures 2 & 3).

Claims 7, 8, 9, 10, 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 9,296,442 B2) to van Balveren et al., and (U.S. Patent Number 4,174,795) to Jackson et al., as applied to claim 1 above, and further in view of (U.S. Patent Number 7,472,958 B2) to Sano et al..
Regarding claim 7, van Balveren et al., discloses the relative movement (i.e. Slide Adjustments via (82A & 82B) in Figures 1 & 3) of the carrier element (3) relative to the vehicle frame portion (2A & 2B) (See Figures 1 & 3).
However, van Balveren et al., as modified by above does not explicitly disclose wherein the relative movement is the rotational movement about an axis of rotation.  
Sano et al., teaches wherein the relative movement (i.e. via (22, 23 & 24) in Figures 5 & 6) is the rotational movement (See Figures 5 & 6) of the carrier element (21) about an axis of rotation (See Figures 5 & 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the relative movement the rotational movement of the carrier element about an axis of rotation as taught by Sano et al., with the connecting arrangement of Jackson et al., in order to allow the carrier to swivel.

substantially in the vertical direction of the vehicle frame portion (11) (See Figures 5 & 6).  

Regarding claim 9, van Balveren et al., as modified by Sano et al., wherein the axis of rotation is an axis of rotation of the rotary bearing (14A, 14B & 14C) or a virtual axis of rotation.  

Regarding claim 10, van Balveren et al., as modified by Sano et al., discloses                 wherein the carrier element (21) is connected for movable relative to the vehicle frame portion (11) by the plurality of bearing points (14A, 14B & 14C), and each of the bearing points (14A, 14B & 14C) has the guide portion (22, 23 & 24) configured to guide the rotational movement (See Figures 5 & 6).  

Regarding claim 11, van Balveren et al., as modified by Sano et al., discloses the axis of rotation (See Figures 5 & 6) is located in front of the geometric center of the carrier element (21) in the longitudinal direction of the vehicle frame portion (11).

Regarding claim 12, van Balveren et al., as modified by Sano et al., discloses the axis of rotation (See Figures 5 & 6) is located within the carrier element (21) (See Figures 5 & 6).

Response to Arguments
Applicant's arguments filed July 19, 2021 have been fully considered but they are not persuasive. 
Applicant argues, prior art van Balveren ‘422 does not permit relative movement while the bicycle while the bicycle is being operated.  Specifically, applicant states the design of van Balveren ‘422 arrangement necessarily requires the tightening of the bolt (4) to lock the carrier plate to the rack tubes (2A & 2B) to be performed while the bicycle is stationary, as the bolts (4) cannot be operated by the rider during operation of the bicycle (the bolts being both out of reach when riding and inaccessible when luggage is mounted on the carrier plate).  Nor is there any teaching or suggestion in van Balveren ‘422 of any relative movement between the carrier plate and the bicycle’s rack tubes while the bicycle, let alone some arrangement which would allow the luggage carrier plate to move in order to minimize the effects of “wobbling” oscillations generated during operation of the bicycle.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

In this case, van Balveren ‘422 teaches relative movement (i.e. (82A & 82B) in Figure 3) between the carrier plate (3) and the bicycle’s rack tubes (2A & 2B).  
van Balveren ‘422 (Column 3, lines 59 – 62) recites: “{If, in the assembled condition, the screw bolt (4) is NOT fully tightened, the slot (8) allows for relative reciprocating movements (82A) between the screw bolt (4) and the carrier plate (3) along the length of the slot (8), (See Figure 3).}”
Based on the above teaching statement of van Balveren ‘422 (Column 3, lines 59 – 62), the user may set a tightening preference of the screw bolt (4) for example to be at least 80% tighten prior to the operation of the motor vehicle.  The set tightening preference of the screw bolt (4) of at least 80% will allow a relative movement (i.e. via (82A) in Figure 3) between the carrier plate (3) and the bolt (4) and will also shift the relative location position between the carrier plate (3) with respect to the vehicle frame (2A & 2B) up to at least 20% during operation of the motor vehicle.
Furthermore, if the user sets a tightening preference of the screw bolt (4) for example to be at least 75% tighten prior to operation of the motor vehicle, then the set tightening preference of the screw bolt (4) of at least 75% will allow a relative movement (i.e. (82A) in Figure 3) between the carrier plate (3) and the screw bolt (4) and will also shift the relative location position between the carrier plate (3) with respect to the vehicle frame (2A & 2B) up to at least 25% during operation of the motor vehicle.
Given the broadest reasonable interpretation, prior art van Balveren ‘422 in view of Jackson ‘795 meets and satisfies the structural limitations as set forth in Claim 1.
Therefore, the 35 U.S.C. § 103 rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.V/Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734